EXHIBIT 10.4

 



 

CALL OPTION AGREEMENT

 



 

20 December 2019

 

relating to

 

AEN 01 B.V.

 

Between

 

ALTERNUS ENERGY, INC.

 

and

 

[*]

 



  

  



 

THIS CALL AGREEMENT (this Agreement) is dated 20 December 2019 and made between:

 



(1)Alternus Energy, Inc. a company governed by the laws of the State of Nevada,
United States of America, with registered address at 112 N Curry Street, 89703
Carson City, Nevada, United States of America and registered with the Nevada
Secretary of State under number E0837352006-2 (Alternus);

 

 

(2)[*] ([*]); and

 

 

(3)AEN 01 B.V., private limited liability company under the laws of the
Netherlands, having its official seat in Amsterdam, the Netherlands, and its
registered office address at Evert van de Beekstraat 104, The Base B, 1118CN
Schiphol, the Netherlands, registered with the Dutch trade register under number
75068370 (the Company);



 

Parties (1) up to (3) are also jointly referred to as the Parties and
individually as a Party;

 

WHEREAS:

 



(A)on the same date of this Agreement, the shares in the capital of Zonnepark
Rilland B.V. (Zonnepark Rilland) have been transferred from Coöperatie Unisun
Energy U.A. (Unisun) to the Company (the Transaction);

 

 

(B)as a result of the Transaction, Unisun has a receivable amounting to EUR
1.689.864,00 on Alternus which amount is not to be increased with interest (the
Deferred Purchase Price);

 

 

(C)Unisun, the Company and Alternus agreed that the Deferred Purchase Price will
be paid by Alternus through a loan between Unisun and Alternus, which loan has
been made available by Unisun to Alternus just prior to this Agreement in the
amount of the Deferred Purchase Price (the Loan) and which Loan has been applied
by Alternus towards payment of the Deferred Purchase Price, all in accordance
with the loan agreement entered into between Unisun, Alternus and the Company
just prior to entering into of this Agreement;

 

 

(D)as a result of the Transaction, the Company holds 100% (hundred per cent) of
the issued and outstanding share capital of Zonnepark Rilland;

 

 

(E)the Company has an issued and outstanding share capital of EUR 1,- (one euro)
divided into 100 (one hundred) shares with a nominal value of EUR 0.01 (one
eurocent) each (the Call Shares);

 

 



 



 1

  



 



(F)the Call Shares constitute 100% (hundred per cent) of the issued and
outstanding share capital of the Company;

 

 

(G)as per the date of this Agreement, Alternus holds the legal and beneficial
title to 100% (hundred per cent) of the Call Shares;

 

 

(H)Parties have agreed that [*] shall have the right to purchase, and to require
Alternus to sell and transfer the Call Shares to [*] or to a Designated
Transferee (as defined below), on the terms and conditions as set out in this
Agreement; and

 

 

(I)the Company shall sign this Agreement for acknowledgement and agreement to
comply with its obligations under this Agreement.



 

IT IS AGREED as follows:

 



1

DEFINITIONS AND INTERPRETATION

 

 

1.1

Definitions

 

 

 

Capitalised words and expressions used in this Agreement have the meaning set
out below.

 

 

 

 

Affiliatemeans (i) in relation to any person other than a natural person, any
person which is Controlled by, Controls or is under common Control with, such
person, (ii) in relation to a natural person, his first- and second-degree
relatives (whether by blood or marriage) and any person of which he or his
first- or second-degree relatives have Control, in each case from time to time,
and (iii) in relation to [*] any funds Controlled by [*] and the persons
managing or advising such funds;

 

 

 

 

Agreement has the meaning given in the introduction of this Agreement;

 

 

 

 

Alternushas the meaning given in the introduction of this Agreement;

 

 

 

 

Business Daymeans a day (other than a Saturday, a Sunday or a public holiday) on
which banks are open for business in the Netherlands and France;

 

 

 

 

Call Option Completionhas the meaning given in Clause 3.1.1;

 

 

 

 

Call Option

has the meaning given in Clause 2.1;

 

 

 

 

Call Option Exercise Notice

has the meaning given in Clause 2.1.4;



 



 2

  



 



 

Call Shares

has the meaning given in Recital (E);

 

 

 

 

Company

has the meaning given in the introduction of this Agreement;

 

 

 

 

Confidential Information

has the meaning given in Clause 6;

 

 

 

 

Deferred Purchase Price

has the meaning given in Recital (B);

 

 

 

 

Designated Transferee

has the meaning given in Clause 2.1;

 

 

 

 

Deed of Transfer

means the deed of transfer of the Call Shares to [*] or the Designated
Transferee, as determined and provided by the Notary;

 

 

 

 

Encumbrance

means any pledge, mortgage, right of usufruct, attachment, right of retention,
reservation of title, title defect (titelgebrek), leasehold interest, tenancy,
easement, any right of first refusal, right of pre-emption or any other right to
acquire, any arrangement concerning depositary receipts (certificering),
restriction on voting or transfer, or any other third party right or security
interest of any kind, or the commitment to create any of the foregoing; and
Encumber shall be construed accordingly;

 

 

 

 

Governmental Entity

means any international, supranational, European Union, national, federal,
regional, provincial, municipal or local body or authority exercising a
legislative, judicial, executive, regulatory or self-regulatory, administrative
or other governmental function and with jurisdiction in respect of the relevant
matter;

 

 

 

 

Law

means, with respect to the relevant subject matter or person, all applicable
legislation, regulations, rules, directives, statutes, judgements, decrees and
other legislative measures or decisions having the force of law, as well as
treaties, conventions and other agreements between states, or between states and
the European Union or other supranational bodies, rules of common law, customary
law and equity, and all other laws of, or having effect in, any jurisdiction
from time to time;



 



 3

  



 

 

Loanhas the meaning given in Recital (C);

 

 

 

 

Loan Amountmeans the aggregate amount outstanding under the Loan, from time to
time;

 

 

 

 

Notary means a civil law notary (notaris) (or such notary’s substitute) in the
Netherlands, as determined and appointed by [*];

 

 

 

 

Party has the meaning given in the introduction of this Agreement;

 

 

 

 

[*] has the meaning given in the introduction of this Agreement;

 

 

 

 

Transactionhas the meaning given in Recital (A);

 

 

 

 

Transfer Datehas the meaning given in Clause 3.1.1;

 

 

 

 

Unisunhas the meaning given in Recital (A);

 

 

 

 

Zonnepark Rillandhas the meaning given in Recital (A);

 



1.2

Interpretation

 

 

1.2.1

In this Agreement, unless the context requires otherwise:

 

 

 

 

(a)the singular includes the plural and vice versa, and each gender includes the
other genders;

 

 

 

 

(b)except as otherwise provided in this Agreement, references to any time of day
are to the time on that day in the Netherlands;

 

 

 

 

(c)references to Recitals, Clauses, Schedules or Annexes are to recitals,
clauses, schedules or annexes of this Agreement, and references to this
Agreement include the Recitals, Schedules, Annexes and other attachments to this
Agreement;

 

 

 

 

(d)a reference to a person includes any natural person, corporate body,
governmental entity or any other entity, whether or not having separate legal
personality;

 

 

 

 

(e)references to any Dutch legal term or concept shall in any jurisdiction other
than the Netherlands be construed as a reference to the term or concept which
most nearly corresponds to it in that jurisdiction;



 



 4

  



 



 

(f)English terms to which another language translation has been added in italics
shall be interpreted in accordance with such other language translation,
disregarding the English term to which such other language translation relates;

 

 

 

 

(g)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, unless the context clearly requires
otherwise;

 

 

 

 

(h)references to “written” or “in writing” shall mean in the form of any message
transmitted and received in writing via any normal means of communication,
including e-mail.



 



1.2.2Headings and sub-headings in this Agreement are inserted for convenience
only and shall not affect the interpretation of this Agreement.

 

 

1.2.3Except as otherwise provided in this Agreement, all periods of time set out
in this Agreement shall start on the day following the day on which the event
triggering the relevant period of time occurred. The expiration date shall be
included in the period of time. If the expiration date is not a Business Day,
the expiration date shall be the next Business Day.

 

 

1.2.4 No provision of this Agreement shall be interpreted against a Party solely
as a result of the fact that such Party was responsible for drafting such a
provision.

 

 

2CALL OPTION

 

 

2.1Call Option

 

 

2.1.1Subject to Clause 2.1.4, [*] shall have the irrevocable right (i) to
acquire (or to designate one or more persons (a Designated Transferee) to
acquire) the Call Shares from Alternus; and (ii) to require Alternus to sell and
transfer the Call Shares to [*] (or to the Designated Transferee, as the case
may be) against payment of a consideration of EUR 1.689.864,00 (the Call
Option).

 

 

2.1.2The Call Option shall be binding on Alternus and its successors and
assignees, including without limitation, any entity into which Alternus is
merged or which results from the merger or other combination of Alternus and any
other entities of any nature whatsoever.

 

 

2.1.3Alternus hereby waives (and agrees to get the written waiver of) any rights
of pre-emption and other restrictions on the transfer of the Call Shares to [*]
(or to a Designated Transferee) following the exercise of the Call Option, if
any.

 

 

2.1.4The Call Option may be exercised by [*] if Alternus has not provided
written evidence to [*] of payment by Alternus to Unisun of the Loan Amount in
full before 1 February 2020. The Loan Amount may only be set-off by Alternus or
Unisun to the extent sufficient evidence is provided to [*] that the set-off has
been made against a bona-fide receivable from Alternus on Unisun.



 



 5

  



 



2.2Call Option Exercise Notice

 

 

2.2.1The Call Option may be exercised by [*] by written notice to Alternus (the
Call Option Exercise Notice).

 

 

3TRANSFER OF CALL SHARES

 

 

3.1Transfer Date

 

 

3.1.1The Parties shall procure that the transfer of the Call Shares to [*] shall
be effectuated (Call Option Completion) within 10 (ten) Business Days after the
Call-Option Exercise Notice having been received by Alternus, unless determined
otherwise by [*] (the Transfer Date).

 

 

3.1.2The respective obligations of the Parties to effectuate the Call Option
Completion are only subject to the conditions precedent (opschortende
voorwaarden) that, if applicable:



 



 

(i)all required filings with the European Commission and/or any national
competition authorities as required to effectuate the Call Option (the
Competition Authorities) shall have been made; and

 

 

 

 

(ii)all required waiting periods under the relevant competition laws shall have
expired or the Competition Authorities shall have given all required approvals
to the effectuation of the Call Option Completion, as the case may be.



 



3.1.3Following the delivery of the Call Option Exercise Note, Parties shall as
soon as reasonably possible do all such things reasonably necessary to
effectuate or perfect the transfer of the Call Shares to [*] or the Designated
Transferee.

 

 

3.1.4Ultimately one (1) Business Day prior to the Transfer Date, Parties shall
delivery to the Notary all signatures, powers of attorney or other (signed)
documents that the Notary requests to be delivered to him to execute the Deed of
Transfer and all Parties shall instruct the Notary to execute the Deed of
Transfer on the Transfer Date, whereby Alternus shall transfer to [*] or the
Designated Transferee the Call Shares free and clear of any Encumbrances.



 



 6

  



 



3.2Payment

 

 

3.2.1One (1) Business Day after the Transfer Date, [*] shall pay the Loan Amount
to Alternus.

 

 

3.3Penalty

 

 

In the event of a breach by Alternus of its obligations under Clause 3.1,
Alternus shall at [*]’s first request, immediately pay an amount equal to EUR
888,- per day, without prejudice to any other rights or remedies that may be
available to [*] and/or the Company, including a claim for damages.

 

 

4COVENANTS

 

 

 

Except as (i) otherwise provided in this Agreement, (ii) required by Law, or
(iii) approved in advance in writing by [*], Alternus shall from the date of
this Agreement until the Transfer Date procure that:



 



 

(a)the Company and Zonnepark Rilland shall carry on its business as a going
concern, in the ordinary course

 

 

 

 

(b)the Company and Zonnepark Rilland shall not enter into any agreements,
incurring any borrowings or liabilities;

 

 

 

 

(c)no Call Shares are sold, transferred, otherwise disposed of, or Encumbered,
and that no profit instruments relating to, or shares or options for shares or
any other debt or equity securities in the capital of the Company are granted or
issued;

 

 

 

 

(d)no shares in Zonnepark Rilland are sold, transferred, otherwise disposed of,
or Encumbered, and that no profit instruments relating to, or shares or options
for shares or any other debt or equity securities in the capital of Zonnepark
Rilland are granted or issued;

 

 

 

 

(e)no option or right to acquire the Call Shares or the shares in Zonnepark
Rilland will be granted or allowed to be granted; and

 

 

 

 

(f)no agreements or commitments will be made or shareholders’ or board
resolution (or equivalent resolution) relating to the Company will be passed
(whether at or outside of any general meeting) to the extent the same would
result in a breach of (a) through (e).



 



5WARRANTIES

 

 

5.1Alternus warranties



 



 7

  



 



5.1.1Alternus hereby represents and warrants to [*] that each of the following
statements is true and accurate at the date of signing of this Agreement and at
the Call Option Completion:



 



 

(i)Alternus is a company duly incorporated and validly existing under the laws
of the State of Nevada, United States of America and has full power and capacity
and has taken all necessary action to authorise it, to enter into and fulfil its
obligations under this Agreement and each document to be executed by Alternus
for the purposes hereof and this Agreement constitutes, and each ancillary
document will, when executed, constitute legally valid and binding obligations
on Alternus, enforceable in accordance with the terms thereof;

 

 

 

 

(ii)Alternus is the sole legal and beneficial owner of the Call Shares, free and
clear of any Encumbrances and with full right and capacity to sell and transfer
the Call Shares;

 

 

 

 

(iii)the Company is the sole legal and beneficial owner of 100% of the shares in
the Company, free and clear of any Encumbrances other than a right of pledge in
favour of the Coöperatieve Rabobank U.A.;

 

 

 

 

(iv)the Call Shares comprise all shares in the Company; and

 

 

 

 

(v)other than the Call Option as set out in this Agreement, there is no (i)
agreement, commitment or instrument of any kind, obligating Alternus or any of
its affiliated entities, to create or give an Encumbrance on the Call Shares or
the shares in Zonnepark Rilland other than a right of pledge in favour of the
Coöperatieve Rabobank U.A. and no person has claimed to be entitled to any of
the foregoing, and (ii) profit instrument relating to, or shares or options for
shares or any other debt or equity securities in the capital of the Company or
Zonnepark Rilland.



 



5.2[*] warranties

 

 

5.2.1[*] hereby represents and warrants to Alternus that the following statement
is true and accurate at the date of signing of this Agreement and at the Call
Option Completion:



 



 

(I)

[*] 

or the Designated Transferee is a company duly incorporated and validly existing
under the laws of its jurisdiction and has full power and capacity and has taken
all necessary action to authorise it, to enter into and fulfil its obligations
under this Agreement and each document to be executed by [*] or the Designated
Transferee for the purposes hereof and this Agreement constitutes, and each
ancillary document will, when executed, constitute legally valid and binding
obligations on [*] or the Designated Transferee, enforceable in accordance with
the terms thereof.



 



 8

  



 



6CONFIDENTIALITY AND ANNOUNCEMENTS

 

 

6.1Confidential Information

 

 

6.1.1Subject to Clause 6.2, each Party shall, and shall procure that its
representatives and each other person to whom it discloses Confidential
Information or to whom Confidential Information is disclosed at its request,
shall keep confidential and not disclose or make available to anyone:



 



 

(a)the existence or contents of the Call Option;

 

 

 

 

(b)the subject matter or process of negotiations or any disputes between the
Parties in connection with the Call Option and any transactions contemplated by
this Agreement; or

 

 

 

 

(c)in case of Alternus, any information of a secret, confidential or
commercially sensitive nature received or held by Alternus or any of its
representatives which relates to the Company or Zonnepark Rilland,



 



 

(together, the Confidential Information),

 

unless and to the extent the Confidential Information is in or comes into the
public domain other than as a result of a breach of any undertaking or duty of
confidentiality by that Party, in which case such information shall no longer be
deemed to form part of the Confidential Information.

 

 

6.2Permitted disclosures of Confidential Information

 

 

6.2.1A Party may disclose Confidential Information only:



 



 

(a)with the prior written approval of the other Party (which shall not be
unreasonably withheld);

 

 

 

 

(b)to the extent required by Law or pursuant to an order of a Governmental
Entity;

 

 

 

 

(c)to the extent required for the purposes of fulfilling its obligations under
this Agreement or any ancillary documents;

 

 

 

 

(d)to the extent reasonably required to conduct the defence of a claim or to
enforce any rights or to exercise any remedies under this Agreement or any
ancillary documents;



 



 9

  



 



 

(e)to a Designated Transferee;

 

 

 

 

(f)to that Party’s representatives or Affiliates, but only to the extent
necessary and provided that before any such disclosure is made, the person to
whom such disclosure will be made is informed of the terms of this Clause 6 and
instructed to adhere to those terms as if such person were bound by them;

 

 

 

 

provided that if a Party is required by Law or pursuant to an order of a
Governmental Entity to disclose any Confidential Information, it shall promptly
and if reasonably possible and lawful before disclosure occurs notify the other
Party. The Party required to disclose Confidential Information shall, if
reasonably possible and lawful, co-operate with the other Party with regard to
the timing and content of such disclosure, or any action which the other Party
may reasonably elect to challenge such requirement.



 



6.3Announcements

 

 

6.3.1No announcement or press release regarding the Call Option or any other
transaction contemplated by this Agreement or any element thereof shall be made
or issued other than with the prior written approval of each of the Parties.
This shall not affect any announcement required by Law (including the
regulations of any relevant stock exchange as applicable to either Party),
provided that the Party with an obligation to issue an announcement shall as
soon as reasonably possible and if reasonably possible and lawful before
disclosure occurs notify the other Party. The Party with an obligation to make
or making an announcement shall, if reasonably possible and lawful, co-operate
with the other Party with regard to the timing and content of such announcement,
or any action which the other Party may reasonably elect, to challenge such
requirement.

 

 

7TERMINATION

 

 

7.1Events of termination

 

 

7.1.1This Agreement may be terminated:



 



 

(a)at any time by mutual agreement between the Parties with immediate effect; or

 

 

 

 

(b)by Alternus if Alternus provides sufficient evidence to [*] of payment by
Alternus to Unisun of the Loan Amount in full before 1 February 2020.



 



7.2Consequences of termination

 

 

7.2.1Termination of this Agreement shall not affect the accrued rights and
obligations of the Parties at that time, nor the continued validity of the
provisions of Clauses 1 (Definitions and interpretation) and 6 (Confidentiality
and announcements), this Clause 7 (Termination), and Clauses 9 (Costs and
expenses), 10 (Entire agreement), 11 (Assignment), 12 (Remedies), 13 (Waiver and
variation), 14 (No Third Party beneficiaries), 15 (Severability), 16 (Notices),
17 (Governing law and jurisdiction), and 18 (Counterparts).



 



 10

  



 



7.2.2To the extent any of the obligations under this Agreement were performed
prior to termination of this Agreement, the Parties shall reverse any
performance already received.

 

 

8FURTHER ASSURANCES

 

 

Each Party shall, at its own cost and expense, execute such documents and do
such things, or procure (as far as it is reasonably able) that another person
executes such documents and does such things, as the other Party may from time
to time reasonably require in order to give full effect to, and give each Party
the full benefit of, this Agreement.

 

 

9COSTS AND EXPENSES

 

 

9.1.1Except as otherwise provided in this Agreement, each Party shall pay its
own costs and expenses relating to the negotiation, preparation and execution by
it of this Agreement and fulfilling its obligations hereunder.

 

 

9.1.2The costs and expenses related to all notarial documents required to give
effect to the transfer of the Call Shares shall be borne by the Company, except
to the extent such (additional) costs and expenses are made or incurred as a
result of a breach by Alternus of its obligations under this Agreement, which
costs shall be for the account of Alternus.

 

 

10ENTIRE AGREEMENT

 

 

This Agreement represents the entire understanding, and constitutes the whole
agreement, in relation to the Call Option and replaces any prior agreement
including undertakings, arrangements, offer letters, understandings or
statements of any nature (whether or not in writing) between the Parties with
respect thereto.

 

 

11ASSIGNMENT

 

 

The rights and obligations of a Party under this Agreement cannot be assigned,
otherwise transferred (whether directly or indirectly) or Encumbered, without
the prior written consent of the other Party, such consent not to be
unreasonably withheld, delayed or made conditional. Any purported assignment,
transfer or Encumbrance in breach of this Clause shall be null and void.



 



 11

  



 



12REMEDIES

 

 

Except as expressly otherwise provided in this Agreement, each Party hereby
excludes or irrevocably waives its right to (i) rescind (ontbinden) this
Agreement in whole or in part; (ii) suspend (opschorten) any of its obligations
under this Agreement; and (iii) nullify (vernietigen) or amend (wijzigen) this
Agreement in whole or in part.

 

 

13WAIVER AND VARIATION

 

 

13.1.1Except as otherwise provided in this Agreement, no omission or delay on
the part of any Party in exercising any right or remedy under this Agreement or
by Law shall be construed as a waiver thereof or of any other right or remedy,
nor shall prejudice or impair any further exercise of such or any other right or
remedy. Any single or partial exercise of any right or remedy under this
Agreement or by Law shall not preclude the further or any future exercise
thereof or of any other right or remedy.

 

 

13.1.2A waiver of any right or remedy under this Agreement shall only be
effective if given in writing and executed by or on behalf of the Party giving
the waiver, and shall not be deemed a waiver of any right or remedy in respect
of any subsequent breach or default.

 

 

13.1.3An amendment of or supplement to this Agreement shall only be valid if it
is in writing and duly signed by or on behalf of the Parties.

 

 

14NO THIRD PARTY BENEFICIARIES

 

 

This Agreement is concluded for the benefit of the Parties and their respective
successors and permitted assigns, and nothing in this Agreement is intended to
or implicitly confers upon any other person any right, benefit or remedy of any
nature whatsoever, except to the extent explicitly stated in this Agreement. In
the event that any Third Party stipulation contained in this Agreement is
accepted by any Third Party, such Third Party will not become a party to this
Agreement.

 

 

15SEVERABILITY

 

 

If any provision of this Agreement, or the application thereof to any Party or
circumstance, is held to be illegal, invalid or unenforceable in whole or in
part under any Law, then such provision shall to that extent be deemed not to
form part of this Agreement and, to the extent reasonably possible, replaced by
the Parties with a legal, valid and enforceable provision that, seen in the
context of this Agreement as a whole, achieves as closely as possible the
intention of the Parties under this Agreement, without affecting the legality,
validity and enforceability of the remainder of this Agreement.



 



 12

  



 



16NOTICES

 

 

16.1.1Any notice or other formal communication given under this Agreement must
be in writing (which includes email) and may be delivered in person, or sent by
post or email to the party to be served at the following address:



 



 

(i)to [*] at:

 

 

 

 

 

[*]

 

Address:

Attention:

Tel:

Email:

 

with a copy to

 

 

 

 

(ii)

to Alternus at:

 

 

 

 

 

Alternus Energy Inc.

 

Address: One World Trade Center, Suite 8500, New York, NY 10007

Attention: Vincent Browne

Tel: +1 913 815 1557

Email: vb@alternusenergy.com

 

with a copy to td@alternusenergy.com,

 

 

 

 

or at such other address or email address as it may notify to the other Parties
under this clause. Any notice or other document sent by post shall be sent by
recorded delivery post (aangetekende post met ontvangstbevestiging) (if the
place of destination is the same as the country of origin) or by overnight
courier (if the destination is elsewhere).

 

 

 

16.1.2

Any notice shall be delivered by hand or courier, or sent by registered post or
email, and shall be deemed to have been received:



 



 

(a)in the case of delivery by hand or courier service, at the time of delivery;

 

 

 

 

(b)in the case of registered post, on the 3rd (third) Business Day following the
date of posting;

 

 

 

 

(c)in the case of email, on the date and time transmitted, as evidenced by
confirmation of delivery by a delivery receipt.



 



 13

  



 



16.1.3Any notice not received on a Business Day or received after 17:00 on any
Business Day in the place of receipt shall be deemed to be received at the start
of the following Business Day in the place of receipt.

 

 

16.1.4For purposes of any dispute under this Agreement, Alternus has irrevocably
chosen domicile in the Netherlands to serve process in the Netherlands and to
deliver any documents relating to dispute resolution at Concertgebouwplein 20,
1071 LN Amsterdam, the Netherlands, marked for the attention of Mr. Marc
Rijkaart van Cappellen.

 

 

17GOVERNING LAW AND JURISDICTION

 

 

17.1.1This Agreement (including the provisions of Clause 17.1.2 and 17.1.3) and
any non- contractual obligations arising out of or in connection with it are
governed by and shall be construed in accordance with the laws of the
Netherlands.

 

 

17.1.2Except as expressly otherwise provided in this Agreement, any disputes
arising out of or in connection with this Agreement, including regarding the
existence or validity of this Agreement, including this Clause 17.1.2, and any
non-contractual obligations arising out of or in connection with this Agreement,
are subject to the exclusive jurisdiction of the competent court in Rotterdam,
the Netherlands, without prejudice to the right of appeal and appeal to the
Supreme Court.

 

 

17.1.3Nothing prevents a Party from requesting interim or protective measures
from the relevant courts.

 

 

17.1.4This Clause 17 shall also apply to disputes arising out of or in
connection with agreements which are connected with this Agreement, unless the
relevant agreement expressly provides otherwise.

 

 

18COUNTERPARTS

 

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.



 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

[signature page to follow]

 



 14

  



 

SIGNATURE PAGES

 

Altemus

 

Signed for and on behalf of ALTERNUS ENERGY INC. by,

 



/s/ Vincent Browne

 

 

Name:

 

 

 Title:

 

 

  

 

 

 

[*]

 

Signed for and on behalf of [*] by,

 

 

 

 

 

 

 

 

 

 

 

By: [*]

 

 

 

Name:

 

 

 

Title: President

 

 

 

 

 

 

 

Company

  

Signed for and on behalf of AEN 01 B.V. by,

 

 

 

 

 

 

 

/s/ Vincent Browne

 

 

 

Name: Vincent Browne

 

 

 

Title: Director

 

 

 



 

- Call Option Agreement -

 



 

15

